FILED

UNITED STATES DISTRICT COURT SEP 1 0 2014
FOR THE DISTRICT OF COLUMBIA Gem “'3 District and

Bankruptcy Courts
Eldridge J. Harmon, )
Plaintiff, i
v. 3 Civil Action No.  "' [5’35

John L. Oberdorfer, )
Defendant. i

)

MEMORANDUM OPINION

This matter is before the Court on its initial review of the plaintiffs pro se complaint and
application to proceed in forma pauperis. The application will be granted and the complaint will
be dismissed. See 28 U.S.C. § 1915(e)(2)(B)(ii) (requiring dismissal of a case upon a
determination that the complaint fails to state a claim upon which relief may be granted).

The plaintiff is a District of Columbia resident suing an attorney in the District of
Columbia. His claim arises from a long—settled case in which the defendant served as class

counsel and the plaintiff was a member of the class. See Berger v. Iron Workers Reinforced
Rodmen Local 201, No. 75—1743 (JGP) (May 9, 2005 Mem., ECF No. 918) (denying collateral
petition); see also Berger v. Iron Workers Reinforced Rodmen Local 201, 170 F.3d 11 11, l 127
(DC. Cir. 1999) (affirming plaintiffs class membership). Although the plaintiff purports to
invoke federal court jurisdiction under the federal question provision set out at 28 U.S.C. § 1331,
see Compl. Caption, the puzzling allegations fail to support a claim against the named private

defendant under either the Constitution or federal law. In addition, the complaint presents no

basis for diversity jurisdiction because both parties are located in the District, thereby defeating
the requirement under 28 U.S.C. § 1332 that the parties have diverse citizenship.

Regardless, this action is foreclosed by (1) the settlement of the class action, (2) the
Court’s approval of the settlement after a fairness hearing held on February 4, 2000, (3) the
Stipulation of Dismissal with prejudice ﬁled on January 23, 2001, and (4) the plaintiffs failure
to appeal (or appeal successfully) the settlement. See Mem. at 1—2. Furthermore, any
conceivable state law claim is likely'to be untimely under the District of Columbia’s statute of
limitations, which at the latest expired three years after the 2001 dismissal. See generally DC.

Code § 12—301. Thus, this case will be dismissed with prejudice.1

    

Uni States District Judge
Date: September 3 ,2014

‘ A separate Order accompanies this Memorandum Opinion.